RYMER, Circuit Judge,
concurring:
I concur in the judgment because there is little doubt that, by 1990,. the contours of a student’s right to be free from the violations of bodily integrity alleged in this ease were clearly established. The district court therefore correctly denied Koch’s motion for summary judgment on the ground that he was entitled to qualified immunity. Beyond that we cannot go, since the district court found (in resolving an earlier round of summary judgment motions) that there are genuine issues of material fact as to the need for corporal punishment, amount of force, extent of injury, and the reason for the force being applied to each of the students. Johnson v. Jones, - U.S. -, 115 S.Ct. 2151, 132 L.Ed.2d 238 (1995).